TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00301-CR



                                 Darius Lee Wright, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
          NO. 71213, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Darius Lee Wright pled guilty to a third-degree-felony charge of unlawful

possession of a firearm by a felon. See Tex. Penal Code § 46.04. There was no agreement as to the

punishment, and the trial court assessed a punishment of eight years in prison.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by

a brief concluding that this appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds to be advanced. See id.; see also Penson

v. Ohio, 488 U.S. 75, 80 (1988); High v. State, 573 S.W.2d 807, 811-13 (Tex. Crim. App. 1978).

His appellate counsel certified that he sent a copy of the brief to appellant and advised him of

his right to examine the appellate record and to file a pro se brief. See Anders, 386 U.S. at 744.

Appellant did not file a pro se brief and did not request an extension of time to do so.
              We have reviewed the record and find no reversible error. See Garner v. State,

300 S.W.3d 763, 766 (Tex. Crim. App. 2009). We agree with counsel that this appeal is frivolous.

Counsel’s motion to withdraw is granted. The judgment of conviction is affirmed.




                                            Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Affirmed

Filed: August 27, 2014

Do Not Publish




                                               2